[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                FILED
                                                          U.S. COURT OF APPEALS
                                 No. 09-15804               ELEVENTH CIRCUIT
                                                              JANUARY 25, 2011
                             Non-Argument Calendar
                                                                 JOHN LEY
                           ________________________
                                                                  CLERK

                    D. C. Docket No. 08-01191-CV-T-17-TBM


CATHERINE COLON,
o.b.o. (Deceased) Luis Colon, Jr.,

                                                              Plaintiff-Appellant,

                                      versus


COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (January 25, 2011)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges.
PER CURIAM:



       Catherine Colon, on behalf of her deceased husband, Luis Colon, Jr. (“Mr.

Colon”), appeals the district court’s order affirming the Social Security

Commissioner’s denial of Mr. Colon’s application for disability insurance benefits.

No reversible error has been shown; we affirm.

       Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). Under this limited standard of

review, we may not make fact-findings, re-weigh the evidence, or substitute our

judgment for that of the Administrative Law Judge (“ALJ”). Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005).

       A person who applies for Social Security disability benefits must prove that

he is disabled. See 20 C.F.R. § 404.1512.1 The Social Security Regulations outline


       1
        Disability is the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A).

                                                  2
a five-step sequential evaluation process for determining whether a claimant is

disabled. 20 C.F.R. § 404.1520(a)(4). The ALJ must evaluate (1) whether the

claimant engaged in substantial gainful work; (2) whether the claimant has a severe

impairment; (3) whether the severe impairment meets or equals an impairment in

the Listings of Impairments; (4) whether the claimant has the residual functional

capacity (“RFC”) to perform his past relevant work; and (5) whether, in the light of

the claimant’s RFC, age, education, and work experience, there are other jobs the

claimant can perform. Id.

       On appeal, Colon argues that the ALJ did not apply the correct legal

standards in evaluating the side effects of Mr. Colon’s medications and failed to

consider meaningfully the impact of such side effects on his ability to work.2 A

factor relevant to a claimant’s subjective symptoms that the Commissioner “will

consider” includes the “type, dosage, effectiveness, and side effects of any

medication . . . taken to alleviate . . . pain or other symptoms.” 20 C.F.R. §

404.1529(c)(3)(iv).

       Where an unrepresented claimant’s hearing testimony raises a question

about the side effects of medications, we have concluded that the ALJ has a special



       2
         The ALJ determined that Mr. Colon had a combination of severe impairments including
status post motor vehicle accident resulting in closed-head injury, left segmented tibia fracture,
left anterior cruciate ligament tear and laceration, and an affective disorder.

                                                3
duty to elicit additional testimony or otherwise make a finding about such side

effects. Cowart v. Schweiker, 662 F.2d 731, 735-37 (11th Cir. 1981). In contrast,

where a represented claimant makes a similar statement, but does not otherwise

allege that the side effects contribute to the alleged disability, we have determined

that the ALJ does not err in failing “to inquire further into possible side effects.”

Cherry v. Heckler, 760 F.2d 1186, 1191 n.7 (11th Cir. 1985).

      The ALJ noted the obligation to consider the side effects of Mr. Colon’s

medications when assessing his subjective complaints and summarized the limited

evidence in the record about the side effects. While Mr. Colon had reported some

side effects from his medications in a disability report and his lawyer had given the

ALJ a list of Mr. Colon’s medications and their side effects, Mr. Colon did not

mention his medication side effects in response to the ALJ’s questions about why

he could not return to work. Because Mr. Colon was represented at his hearing, the

ALJ was not required to inquire further into Mr. Colon’s alleged side effects; and

Colon has not shown that the ALJ applied incorrect legal standards. See id.

      The ALJ concluded that Mr. Colon’s subjective complaints were “not fully

credible.” Substantial evidence supports the ALJ’s decision to discredit Mr.

Colon’s complaints as they related to medication side effects: none of Mr. Colon’s

doctors reported any side effects from his medications, and he did not complain to



                                            4
them of any side effects. See Swindle v. Sullivan, 914 F.2d 222, 226 (11th Cir.

1990) (where represented claimant did not complain about medication side effects,

other than an isolated mention that they might be responsible for causing her

headaches, and where the record did not disclose any concerns about side effects

from her doctors, substantial evidence supported the determination that the effects

did not present a significant problem).

      Colon also argues that the Appeals Council (“AC”) failed to consider the

new evidence she submitted about Mr. Colon’s medication side effects. This

evidence consisted of pharmacy information sheets on which Colon had underlined

the side effects experienced by Mr. Colon and pages from the Physicians Desk

Reference.

      The AC must consider new, material, and chronologically relevant evidence

and must review the case if the ALJ’s “action, findings, or conclusion is contrary to

the weight of the evidence currently of record.” 20 C.F.R. § 404.970(b); Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007). The AC must

show in its written denial of review that it has evaluated adequately the new

evidence. Epps v. Harris, 624 F.2d 1267, 1273 (5th Cir. 1980).

      Here, the AC considered and incorporated the additional evidence submitted

by Colon into the record. But the AC denied review because, even in the light of



                                          5
the new evidence about possible side effects of Mr. Colon’s medications, the AC

discerned no error in the ALJ’s opinion. See Ingram, 496 F.3d at 1262 (the AC

may deny review if, even in the light of the evidence, it finds no error in the

opinion of the ALJ). And the evidence submitted by Colon was of limited

probative value: the side effects she pointed to either were cumulative of those

already documented or far exceeded those reported by Mr. Colon. The AC

committed no error in refusing to remand to the ALJ in the light of the new

evidence.

      Colon also challenges the ALJ’s decision that Mr. Colon could return to his

past relevant work as a gas station attendant. To support a conclusion that the

claimant is able to return to his past relevant work, the ALJ must consider all the

duties of that work and evaluate the claimant’s ability to perform them in spite of

his impairments. Lucas v. Sullivan, 918 F.2d 1567, 1574 n.3 (11th Cir. 1990).

The burden is on the claimant to show that he can no longer perform his past

relevant work as he actually performed it, and cannot perform work of that same

kind. Jackson v. Bowen, 801 F.2d 1291, 1293-94 (11th Cir. 1986).

      Here, the ALJ determined that Mr. Colon had the RFC to lift 50 pounds

occasionally, to lift 10 pounds frequently, and to sit, stand, or walk for about 6

hours in an 8-hour day. Substantial evidence supports the ALJ’s conclusion that



                                           6
Mr. Colon could, with this RFC, perform his past relevant work as a gas station

attendant as he had actually performed it in the past. Mr. Colon’s testimony and

work history reports revealed that his former work as a gas station attendant

required him only to pump gas and did not require him to lift or carry anything.

So, the weight restrictions imposed by his RFC did not preclude him from

performing this job as he actually performed it in the past.

       Colon contends that the ALJ mischaracterized the testimony of the

vocational expert (“VE”) about his former work and did not pose to the VE a

hypothetical that included all of Mr. Colon’s limitations.3 The VE stated that Mr.

Colon’s former work as a gas station attendant was a medium duty occupation; and

medium duty work “involves lifting no more than 50 pounds at a time with

frequent lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R. §

404.1567(c). A weight restriction of 25 pounds would not comport with the ALJ’s

conclusion that Mr. Colon could lift only 10 pounds frequently; and the VE’s

testimony would not provide substantial evidence that Mr. Colon could perform his

past relevant work as it was generally performed. But such error here is harmless

given that substantial evidence supports that Mr. Colon could perform his former

work as he actually performed it. See Diorio v. Heckler, 721 F.2d 726, 728 (11th


       3
        In general, vocational expert testimony is not necessary to determine whether a claimant
can perform his past relevant work. Lucas, 918 F.2d at 1573 n.2.

                                               7
Cir. 1983) (explaining that an ALJ’s erroneous statements of fact were harmless

error where the errors did not affect the outcome).

      AFFIRMED.




                                          8